Exhibit 10.13

PRIVILEGED AND CONFIDENTIAL

COINSURANCE AGREEMENT

by and between

PRIMERICA LIFE INSURANCE COMPANY OF CANADA

(the “Ceding Company”)

FINANCIAL REASSURANCE COMPANY 2010, LTD

(the “Reinsurer”)

DATED March 31, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS

Section 1.1

   Definitions    1 ARTICLE II REINSURANCE

Section 2.1

   Reinsurance    9

Section 2.2

   Exclusions    9

Section 2.3

   Territory    10 ARTICLE III COMMENCEMENT OF THE REINSURER’S LIABILITY

Section 3.1

   Commencement of the Reinsurer’s Liability    10 ARTICLE IV REINSURANCE
PREMIUMS, ALLOWANCES AND OTHER OBLIGATIONS

Section 4.1

   Reinsurance Premiums    11

Section 4.2

   Allowances    11

Section 4.3

   Other Obligations    11

Section 4.4

   Third Party Reinsurance    12 ARTICLE V TAXES

Section 5.1

   Guaranty Fund Assessments    12

Section 5.2

   Tax Elections    12 ARTICLE VI CLAIMS

Section 6.1

   Notice of Claims    12

Section 6.2

   Settlement Authority    12

Section 6.3

   Claim Payments    12

 

i



--------------------------------------------------------------------------------

Section 6.4

   Misstatement of Age or Sex    12 ARTICLE VII REINSTATEMENTS

Section 7.1

   Reinstatements    13 ARTICLE VIII ACCOUNTING AND RESERVES

Section 8.1

   Monthly Reports    13

Section 8.2

   Monthly Account Balance Reports    13

Section 8.3

   Settlements    13

Section 8.4

   Offset and Recoupment    14

Section 8.5

   Currency    14 ARTICLE IX EXPENSES IN CONNECTION WITH THE REINSURED POLICIES

Section 9.1

   Expenses in Connection with the Reinsured Policies    14 ARTICLE X ERRORS AND
OMISSIONS

Section 10.1

   Errors and Omissions    14 ARTICLE XI RECAPTURE

Section 11.1

   Recapture    15

Section 11.2

   Notice of Recapture    15

Section 11.3

   Recapture Fee    16

Section 11.4

   Renewal Recapture    16

Section 11.5

   Commutation Accounting and Settlement    16

Section 11.6

   Limitation on Partial Recaptures    16 ARTICLE XII ACCESS TO BOOKS AND
RECORDS

Section 12.1

   Access to Books and Records    17

 

ii



--------------------------------------------------------------------------------

ARTICLE XIII INSOLVENCY

Section 13.1

   Insolvency    17 ARTICLE XIV DISPUTE RESOLUTION

Section 14.1

   Consent to Jurisdiction    18

Section 14.2

   Waiver of Jury Trial    18

Section 14.3

   Specific Performance    18 ARTICLE XV REINSURANCE TRUST ACCOUNT

Section 15.1

   Reinsurance Trust Agreement    19

Section 15.2

   Investment of Trust Assets    19

Section 15.3

   Adjustment of Trust Assets and Withdrawals    19

Section 15.4

   Negotiability of Trust Assets    21

Section 15.5

   Ceding Company’s Withdrawals    21

Section 15.6

   Return of Excess Withdrawals    21

Section 15.7

   Costs of Trust    21 ARTICLE XVI THIRD PARTY BENEFICIARY

Section 16.1

   Third Party Beneficiary    21 ARTICLE XVII REPRESENTATIONS, WARRANTIES AND
COVENANTS

Section 17.1

   Representations and Warranties of the Ceding Company    21

Section 17.2

   Covenants of the Ceding Company    23

Section 17.3

   Representations and Warranties of the Reinsurer    25 ARTICLE XVIII
INDEMNIFICATION

Section 18.1

   Indemnification    26

 

iii



--------------------------------------------------------------------------------

ARTICLE XIX LICENSES, REGULATORY MATTERS

Section 19.1

   Licenses    27

Section 19.2

   Regulatory Matters    27 ARTICLE XX DURATION OF AGREEMENT; TERMINATION

Section 20.1

   Duration    28

Section 20.2

   Termination by Mutual Consent    28

Section 20.3

   Termination by the Reinsurer    28

Section 20.4

   No Termination Upon Change of Control    28

Section 20.5

   Survival    29 ARTICLE XXI MISCELLANEOUS

Section 21.1

   Entire Agreement    29

Section 21.2

   Amendments    29

Section 21.3

   Severability    29

Section 21.4

   Governing Law    29

Section 21.5

   Notices    29

Section 21.6

   Consent to Jurisdiction    30

Section 21.7

   Service of Process    30

Section 21.8

   Assignment    31

Section 21.9

   Captions    31

Section 21.10

   Treatment of Confidential Information    31

Section 21.11

   No Waiver; Preservation of Remedies    32

Section 21.12

   Calendar Days    32

Section 21.13

   Counterparts    32

Section 21.14

   Incontestability    32

Section 21.15

   Interpretation    32

Section 21.16

   Reasonableness    33

SCHEDULES

 

Schedule A

   Identification of Reserves

Schedule B

   No Conflict or Violation Exceptions

Schedule C

   Required Balance

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit I    Identification of Reinsured Policies Exhibit II    Third Party
Reinsurance Exhibit III    Form of Monthly Report Exhibit IV    Form of Monthly
Account Balance Report Exhibit V    Form of Reinsurance Trust Agreement
Exhibit VI    Factual Information Exhibit VII    Milliman Report Exhibit VIII   
Investment Guidelines

 

v



--------------------------------------------------------------------------------

COINSURANCE AGREEMENT

This COINSURANCE AGREEMENT (together with the Exhibits hereto, this “Agreement”)
is made by and between PRIMERICA LIFE INSURANCE COMPANY OF CANADA, a life
insurance company incorporated under the Insurance Companies Act (Canada)
(together with its successors and permitted assigns, the “Ceding Company”)
having its principal business office located at 2000 Argentia Road, Plaza V,
Suite 300, Mississauga, Ontario L5N 2R7 and Financial Reassurance Company 2010,
Ltd, a reinsurance company incorporated in Bermuda and registered as an insurer
pursuant to the Insurance Act 1978 of Bermuda (together with its successors and
permitted assigns, the “Reinsurer”) having its registered office located at the
Emporium Building, 69 Front Street, Hamilton HM 12, Bermuda.

WHEREAS, the Ceding Company is authorized to engage in the business of issuing
certain life insurance policies and certain related riders;

WHEREAS, the Reinsurer is authorized and registered in Bermuda to conduct long
term insurance business;

WHEREAS, the Ceding Company desires to cede to the Reinsurer on an indemnity
reinsurance basis certain liabilities with respect to the Reinsured Policies (as
defined herein); and

WHEREAS, the Reinsurer is willing to reinsure on an indemnity reinsurance basis
the liabilities that the Ceding Company desires to cede hereunder on the terms
and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Ceding Company and
the Reinsurer (individually, a “Party” and collectively, the “Parties”) hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions.  The following terms, when used in this Agreement,
shall have the meanings set forth in this Article I.

(a)    “Administrative Practices” shall have the meaning specified in
Section 17.2(a).



--------------------------------------------------------------------------------

(b)    “Affiliate” means, with respect to a Party, any entity that controls, is
controlled by or is under common control with such Party.

(c)    “Agreement” shall have the meaning specified in the Preamble.

(d)    “Applicable Law” means any domestic or foreign, federal, provincial,
state or local statute, law, ordinance or code, or any written rules,
regulations or administrative interpretations or guidelines issued by any
Governmental Authority pursuant to any of the foregoing, in each case applicable
to any Party, and any order, writ, injunction, directive, judgment or decree of
a court of competent jurisdiction applicable to the Parties.

(e)    “Bermuda Monetary Authority” means the regulatory authority in Bermuda
that is responsible for the registration and on-going supervision of the
Reinsurer.

(f)    “Business Day” means any day other than a day on which banks in the
Province of Ontario or Bermuda are permitted or required to be closed.

(g)    “Ceding Company” shall have the meaning specified in the Preamble.

(h)    “CGAAP” means applicable Canadian generally accepted accounting
principles as modified by the requirements, if any, of OSFI.

(i)    “Change of Control” shall have the meaning specified in Section 21.10.

(j)    “Claims” means any and all claims, requests, demands or notices made
under a Reinsured Policy for payment of benefits or other obligations, including
death benefits, waived premiums, returned premium or any other payments alleged
to be due in accordance with the terms and conditions of such Reinsured Policy.

(k)    “Commissions” means the contractual amounts earned by and the bonuses
paid to the Ceding Company’s sales representatives in connection with the
Reinsured Policies on and after the Effective Date.

(l)    “Commutation Payment” shall have the meaning specified in Section 11.5.

 

VIII-2



--------------------------------------------------------------------------------

(m)    “Confidential Information” shall have the meaning specified in
Section 21.10.

(n)    “Conversion” means the issuance by the Ceding Company of a new Coverage
in replacement of a Coverage under a Reinsured Policy pursuant to an option
granted under the terms of such Reinsured Policy; provided, however, in no event
shall Conversions include any Renewal.

(o)    “Coverage” means, with respect to any Policy, one or more life insurance
coverages issued by the Ceding Company. A single Policy may have multiple
Coverages issued to multiple individuals and such multiple Coverages, in turn,
may have different Original Initial Level Premium Periods, all within a single
Policy.

(p)    “Covered Liabilities” means all liabilities incurred by the Ceding
Company under the express terms of the Reinsured Policies (including End of Term
Renewals) and all Reinsured ECOs; provided, however, in no event shall Covered
Liabilities include any Excluded Liabilities.

(q)    “Direct Premiums” means all premiums actually received from the
Policyholders attributable to the Reinsured Policies from and after the
Effective Date and waived premiums on such Policies.

(r)    “Effective Date” means January 1, 2010.

(s)    “Eligible Assets” means assets permitted to be vested in trust pursuant
to the Reinsurance Trust Agreement and the Investment Guidelines (“Eligible
Assets”); provided, however, investments in or issued by an entity controlling,
controlled by or under common control with either the Ceding Company or the
Reinsurer shall not exceed 5% of total investments. The Eligible Assets are
further subject to and limited by, the Investment Guidelines.

(t)    “End of Term Conversion” means, with respect to a Coverage under a
Reinsured Policy, a Conversion that occurs (i) at any time during the two year
period ending on the last day of the Original Initial Level Premium Period of a
Coverage or (ii) after the last day of such period.

(u)    “End of Term Renewal” means a Renewal that occurs at the end of the
Original Initial Level Premium Period.

(v)    “Excluded Liabilities” shall have the meaning specified in Section 2.2.

 

VIII-3



--------------------------------------------------------------------------------

(w)    “Existing Practice” shall have the meaning specified in Section 17.2(a).

(x)    “Expense Allowance” means an annualized per base policy expense allowance
equal to the Reinsurer’s Quota Share multiplied by C$42.50 for each Reinsured
Policy payable on a monthly basis, which amount shall be increased (i) by 3% on
the first anniversary date of the Effective Date and (ii) thereafter, by a
compounded rate equal to the percentage increase, if any, in the labour cost
index published by Statistics Canada on each subsequent anniversary date of the
Effective Date.

(y)    “Extra-Contractual Obligations” means all liabilities, obligations and
expenses not arising under the express terms and conditions of any Reinsured
Policy, whether such liabilities, obligations or expenses are owing to an
insured, a Governmental Authority or any other Person in connection with such
Reinsured Policy, including (a) any liability for punitive, exemplary,
consequential, special, treble, tort, bad faith or any other form of
extra-contractual damages, (b) damages or claims in excess of the applicable
policy limits of the Reinsured Policies, (c) statutory or regulatory damages,
fines, penalties, administrative monetary amounts, forfeitures and similar
charges of a penal or disciplinary nature, and (d) liabilities and obligations
arising out of any act, error or omission, whether or not intentional, in bad
faith or otherwise, including any act, error or omission relating to (i) the
form, marketing, production, issuance, sale, cancellation or administration of
Reinsured Policies or (ii) the failure to pay or the delay in payment of claims,
benefits, disbursements or any other amounts due or alleged to be due under or
in connection with Reinsured Policies (exclusive of interest on payments to
Policyholders, as determined in accordance with the laws of the jurisdiction
applicable to such Reinsured Policy). For avoidance of doubt, any liabilities,
obligations and expenses relating to any change in the Reinsured Policies
arising out of or resulting from litigation, arbitration or settlements will be
deemed Extra-Contractual Obligations.

(z)    “Financial Statement Credit” means credit for reinsurance permitted by
OSFI on the Ceding Company’s financial statements and MCCSR calculations filed
with OSFI with respect to the Reinsured Policies as though licensed reinsurance
was provided.

(aa)    “Governmental Authority” means any federal, provincial, state, county,
local, foreign or other governmental or public agency, instrumentality,
commission, authority or self-regulatory organization, board or body, including
OSFI and other insurance regulatory authorities.

(bb)    “Indemnification Claims” shall have the meaning specified in
Section 18.1.

(cc)    “Investment Guidelines” means the investment guidelines attached as
Exhibit VIII.

 

VIII-4



--------------------------------------------------------------------------------

(dd)    “Initial Ceding Commission” means the sum of C$74,000,000 as determined
in accordance with the actuarial report originally dated October 21, 2009 and
revised as of November 25, 2009.

(ee)    “Market Value” shall have the meaning specified in the Reinsurance Trust
Agreement.

(ff)    “MCCSR” means minimum continuing capital and surplus requirements
determined in accordance with the MCCSR Guideline.

(gg)    “MCCSR Guideline” means Guideline A - entitled “Minimum Continuing
Capital and Surplus Requirements for Life Insurance Companies dated December
2009.

(hh)    “Milliman” shall have the meaning specified in Section 17.1(e).

(ii)    “Milliman Information” shall have the meaning specified in
Section 17.1(e).

(jj)    “Milliman Report” shall mean the report attached hereto as Exhibit VII.

(kk)    “Monthly Account Balance Report” shall have the meaning specified in
Section 8.2.

(ll)    “Monthly Report” shall have the meaning specified in Section 8.1.

(mm)    “Net Premium” shall have the meaning specified in Section 4.1(b).

(nn)    “Original Initial Level Premium Period” means, with respect to each
Reinsured Policy, the period beginning with the original issue date of a
Coverage and ending with the first premium increase date identified within such
Reinsured Policy on which premiums for such Coverage will increase without a
corresponding increase in the terms or limits of such Coverage.

 

VIII-5



--------------------------------------------------------------------------------

(oo)    “OSFI” means the Office of the Superintendent of Financial Institutions,
Canada.

(pp)    “Parties” shall have the meaning specified in the Preamble.

(qq)    “Person” means any natural person, corporation, limited liability
company, unlimited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity.

(rr)    “Policies” means term life insurance base policies and riders thereto
issued by the Ceding Company.

(ss)    “Policyholders” means the owners or holders of one or more of the
Reinsured Policies.

(tt)    “Premium Taxes” means any Taxes imposed on premiums relating to the
Reinsured Policies.

(uu)    “Prime Rate” means, as of any day, a fluctuating interest rate per annum
equal to the “prime” rate of interest announced publicly by The Royal Bank of
Canada. If the Royal Bank of Canada does not publicly announce a prime rate, the
Ceding Company and the Reinsurer (or its designee) shall jointly select another
bank that publicly announces a prime rate and the prime rate publicly announced
by that bank shall be used.

(vv)    “Primerica” means Primerica, Inc., a Delaware corporation.

(ww)    “Recapture Fee” shall have the meaning specified in Section 11.3.

(xx)    “Recapture Notice” shall have the meaning specified in Section 11.2.

(yy)    “Reinstatement” shall have the meaning specified in Section 7.1.

(zz)    “Reinsurance Trust Account” shall have the meaning specified in
Section 15.1.

 

VIII-6



--------------------------------------------------------------------------------

(aaa)    “Reinsurance Trust Account Balance” means, as of the last day of each
calendar quarter following the date hereof, the aggregate Market Value as of
such date of the Eligible Assets maintained in the Reinsurance Trust Account.

(bbb)    “Reinsurance Trust Agreement” shall have the meaning specified in
Section 15.1.

(ccc)    “Reinsured ECOs” means (i) Extra-Contractual Obligations paid by the
Ceding Company to a single (or joint) policyholder or beneficiary in the
ordinary course of business, consistent with prudent business practices and
(ii) Extra-Contractual Obligations arising in circumstances where the Reinsurer
is an active party and directs or consents to the act, omission or course of
conduct occurring after the date hereof that resulted in such Extra-Contractual
Obligation; provided, however, that Reinsured ECOs shall not include any
liabilities: (x) relating to class actions of any kind; (y) relating to sales,
marketing or distribution practices of the Ceding Company or its sales
representatives directed or applied to any specific class of policyholders, as
indicated on the underwriting records of the Ceding Company; or (z) relating to
or based on violations of, or noncompliance with, Applicable Law by the Ceding
Company.

(ddd)    “Reinsured Policies” means Policies issued (i) on the policy forms
identified in Exhibit I and riders thereto in force as of 11:59 p.m. (EST) on
December 18, 2009; and (ii) as a result of any Conversions thereto, but not
including any End of Term Conversions arising from Coverages with an Original
Initial Level Premium Period ending on or after January 1, 2017. For greater
certainty, the Reinsured Policies do not include any segregated fund business.

(eee)    “Reinsurer” shall have the meaning specified in the Preamble.

(fff)    “Reinsurer’s Quota Share” means eighty percent (80%) or such other
percentage as modified to reflect a partial recapture of the Reinsurer’s Quota
Share of the Reinsured Policies pursuant to the terms and conditions specified
in Article XI.

(ggg)    “Renewal” means the continuation of coverage under a Reinsured Policy
after the end of the Original Initial Level Premium Period of such coverage in
accordance with the terms of the Reinsured Policy.

(hhh)    “Renewal Recapture Right” shall have the meaning specified in
Section 11.4.

(iii)    “Representatives” shall have the meaning specified in Section 12.1.

 

VIII-7



--------------------------------------------------------------------------------

(jjj)    “Required Balance” means, as of any date, the amount equal to the
greater of (i) the Reinsurer’s Quota Share of the Subject Reserves with respect
to the Reinsured Policies, and (ii) the amount of assets held in trust necessary
at any particular point in time under the MCCSR Guideline in order for the
Ceding Company to take full Financial Statement Credit for the unlicensed
reinsurance in the same manner as if licensed reinsurance was being provided
that enables the Ceding Company to maintain its OSFI target capital ratio as
well as to be able to meet all Dynamic Capital Adequacy Testing adverse
scenarios that may be required by OSFI with respect to the Reinsurer’s Quota
Share of the Subject Reserves. For greater certainty, the amount of Trust Assets
held in trust shall at no time be less than a minimum of an amount equal to 100%
of the aggregate liability ceded (if greater than zero) plus 70% of the
offsetting reserves ceded (MCCSR Guideline section 1.2.3.2) plus 150% of the
Regulatory Required Capital for the Ceded Business as defined by the MCCSR
Guideline, as calculated in Schedule C hereto as of December 31. 2009.

(kkk)    “Required Regulatory Capital” means the amount of capital necessary to
be maintained by the Ceding Company under the MCCSR Guideline with respect to
the Subject Reserves.

(lll)    “Subject Reserves” means, as of any date, all reserves set forth on
Schedule A as of such date corresponding to liabilities of a type or kind
identified as Covered Liabilities, related to the Reinsured Policies, such
amount as determined by the Ceding Company in accordance with the methodologies
used by the Ceding Company to calculate such amounts for purposes of its
financial statements prepared in accordance with CGAAP, or such other accounting
standards as may be applicable during the term of this agreement, and generally
consistent with past practices as of all dates without giving effect to this
Agreement or as may otherwise be required to be maintained pursuant to the
Insurance Companies Act (Canada) and its applicable regulations as well as any
instructions, advisories or guidelines issued by OSFI, including the MCCSR
Guideline.

(mmm)    “Superintendent” means the Superintendent of Financial Institutions
(Canada).

(nnn)    “Tax Authority” means the Canada Revenue Agency and any other domestic
or foreign Governmental Entity responsible for the administration of any Taxes.

(ooo)    “Taxes” means all forms of taxation, whether of Canada or elsewhere and
whether imposed by a local, municipal, provincial, state, federal, foreign or
other body or instrumentality, and shall include, without limitation, income,
excise, sales, use, gross receipts, value added and premium taxes, together with
any related interest, penalties and additional amounts imposed by any taxing
authority.

 

VIII-8



--------------------------------------------------------------------------------

(ppp)    “Then Current Practice” shall have the meaning specified in
Section 17.2(a).

(qqq)    “Third Party Reinsurance” means reinsurance of the Reinsured Policies
placed with third party reinsurers, as identified and summarized in Exhibit II
(as such Exhibit II may be amended from time to time).

(rrr)    “Third Party Reinsurance Premiums” means all premiums paid by the
Ceding Company on or after the Effective Date for coverage under Third Party
Reinsurance, net of refunds of unearned premiums on lapse (except that the
refund of unearned premiums shall only apply for premiums payable under Third
Party Reinsurance on or after the Effective Date).

(sss)    “Top-Up Notice” shall have the meaning specified in Section 8.3.

(ttt)    “Trust Assets” shall have the meaning specified in Section 15.2(a).

(uuu)    “Trustee” shall have the meaning specified in Section 15.1.

ARTICLE II

REINSURANCE

Section 2.1    Reinsurance.  Subject to the terms and conditions of this
Agreement, the Ceding Company hereby cedes on an indemnity basis to the
Reinsurer, and the Reinsurer hereby accepts and agrees to reinsure on an
indemnity basis, the Reinsurer’s Quota Share of the Covered Liabilities,
provided, however, in the event of a recapture involving a pro rata portion of
the Reinsurer’s Quota Share of the Reinsured Policies pursuant to Article XI
hereof, the Reinsurer’s Quota Share of the Covered Liabilities will be
proportionately reduced. The Reinsurer’s Quota Share of Covered Liabilities
shall be reduced, but not below zero, by the Reinsurer’s Quota Share of Third
Party Reinsurance for Covered Liabilities in accordance with the respective
terms thereof, to the extent such Third Party Reinsurance is actually collected.

Section 2.2    Exclusions.  Notwithstanding any provision of this Agreement to
the contrary, the Reinsurer shall not be liable for any liabilities or
obligations of the Ceding Company that are not Covered Liabilities, including:

(a)    liabilities relating to benefits, including, but not limited to, terminal
illness benefits, other than life insurance death benefits, any related waiver
of premium coverages and write-offs of terminal illness policy loan balances;

 

VIII-9



--------------------------------------------------------------------------------

(b)    any liabilities resulting from any coverage added after the Effective
Date to a Reinsured Policy that is not a Conversion or Renewal or otherwise
required or permitted by the terms of such Reinsured Policy in effect on the
Effective Date, unless such additional coverage is required by applicable law or
has been approved in writing in advance by the Reinsurer;

(c)    any liabilities relating to deaths occurring prior to the Effective Date;

(d)    Extra-Contractual Obligations, other than Reinsured ECOs;

(e)    any loss or liabilities relating to or arising from the Ceding Company’s
Retained Asset Account for the Reinsured Policies;

(f)    any losses or liabilities arising under any End of Term Conversion
occurring on or after January 1, 2017;

(g)    any loss or liabilities relating to or arising from actions taken by the
Ceding Company without the consent of the Reinsurer as required by
Section 17.2(b) hereof;

(h)    any loss or liabilities relating to or arising from claims made, or
lawsuits brought, by agents of the Ceding Company; and

(i)    all liabilities or obligations of any kind or nature whatsoever that do
not relate to the Reinsured Policies (collectively, (a)-(i) constitute the
“Excluded Liabilities”).

Section 2.3    Territory.  The reinsurance provided under this Agreement shall
apply to the Covered Liabilities covering lives and risks wherever resident or
situated.

ARTICLE III

COMMENCEMENT OF THE REINSURER’S LIABILITY

Section 3.1    Commencement of the Reinsurer’s Liability.  Except as otherwise
set forth in this Agreement, the Reinsurer’s liability under this Agreement
shall attach simultaneously with that of the Ceding Company, and all reinsurance
with respect to which the Reinsurer shall be liable by virtue of this Agreement
shall be subject in all respects to the same risks, terms, rates, conditions,
interpretations, and to the same modifications, alterations, cancellations and
receivables under Third Party Reinsurance, as the respective Reinsured Policies
to which liability under this Agreement attaches, the true intent of this
Agreement being

 

VIII-10



--------------------------------------------------------------------------------

that the Reinsurer shall, in every case to which liability under this Agreement
attaches, and always subject to the Excluded Liabilities, follow the fortunes of
the Ceding Company.

ARTICLE IV

REINSURANCE PREMIUMS, ALLOWANCES AND OTHER OBLIGATIONS

Section 4.1    Reinsurance Premiums.

(a)    On the date hereof, as consideration for the reinsurance provided
hereunder, the Ceding Company shall transfer to the Reinsurance Trust Account on
behalf of the Reinsurer an amount equal to the Reinsurer’s Quota Share of the
Subject Reserves, if positive, and advance premiums attributable to the
Reinsured Policies as of the Effective Date and the Reinsurer shall pay to the
Ceding Company an amount equal to the Initial Ceding Commission and the value of
the Reinsurer’s Quota Share of the Subject Reserves, to the extent such reserves
are negative. For greater certainty, the Ceding Company shall retain all
reserves, if any, established with respect to Excluded Liabilities. Any Eligible
Assets shall be free of all liens, charges or encumbrances, and assigned or
endorsed in blank by the Ceding Company to the Trustee in order to transfer
absolutely and unequivocally all right, title and interest in such assets.

(b)    As additional consideration for the reinsurance provided herein, on a
monthly basis during the term of this Agreement, the Ceding Company shall pay to
the Reinsurer the Reinsurer’s Quota Share of Direct Premiums net of the
Reinsurer’s Quota Share of Third Party Reinsurance Premiums (the “Net Premium”).
The Net Premium shall be paid in accordance with Article VIII.

Section 4.2    Allowances.  At each month end following the date hereof, the
Reinsurer shall pay the Ceding Company the Expense Allowance calculated on the
basis of the number of Reinsured Policies in force on such date. The number of
Reinsured Policies in force for each calendar month shall be determined by
adding the number of Reinsured Policies in force on the last day of the prior
calendar month (or December 18, 2009 for the initial calculation) and the number
of Reinsured Policies in force on the last day of the current calendar month and
dividing that total by two (2); provided, however, if there are any End of Term
Renewals, the Expense Allowance for the Reinsured Policies associated with such
End of Term Renewals that start after December 31, 2016 will be zero. The
Expense Allowance shall be payable in accordance with Article VIII.

Section 4.3    Other Obligations.  On a monthly basis during the term of this
Agreement, the Reinsurer shall pay the Ceding Company the Reinsurer’s Quota
Share of the following amounts: (i) 2.1% of premiums collected for such month in
connection with the Reinsured Policies as a provision for Premium Taxes incurred
by the Ceding Company; (ii) C$50 for each new Conversion which results in the
issuance of a Reinsured Policy (including the issuance of one or more riders to
a base Policy); (iii) Commissions for each Reinsured Policy; and (iv) any
out-of-pocket underwriting fees associated with Reinstatements.

 

VIII-11



--------------------------------------------------------------------------------

Section 4.4    Third Party Reinsurance.  The Ceding Company shall pay to the
Reinsurer the Reinsurer’s Quota Share of all ceding commissions and any Premium
Tax or other expense allowances collected by the Ceding Company from the
reinsurers under Third Party Reinsurance.

ARTICLE V

TAXES

Section 5.1    Guaranty Fund Assessments.  Except as provided in Section 4.2,
the Reinsurer shall not reimburse the Ceding Company for any guaranty fund
assessments arising on account of premiums on the Reinsured Policies.

Section 5.2    Tax Elections.  The parties agree to make all necessary tax
elections to facilitate the intent of this Agreement or the transactions
contemplated hereby.

ARTICLE VI

CLAIMS

Section 6.1    Notice of Claims.  Claim amounts less than or equal to C$250,000
(net of amounts recoverable under Third Party Reinsurance) will be reported by
the Ceding Company to the Reinsurer on a bordereau basis, and all other Claims
shall be reported on an individual basis, in each case in accordance with
Section 8.1.

Section 6.2    Settlement Authority.  The Ceding Company shall have full
authority to determine liability on any Claim reinsured hereunder and may settle
losses as it deems appropriate, but in so doing it shall act with the skill and
diligence commonly expected from qualified personnel performing such duties for
Canadian life insurance companies and consistent with the Ceding Company’s Then
Current Practice.

Section 6.3    Claim Payments.  Following receipt by the Reinsurer of the
Monthly Report setting forth the Ceding Company’s payment of any Covered
Liabilities reinsured hereunder, the Reinsurer shall make payment of the
Reinsurer’s Quota Share of the Covered Liabilities in accordance with Article
VIII.

Section 6.4    Misstatement of Age or Sex.  In the event of an increase or
reduction in the amount of the Ceding Company’s insurance on any Reinsured
Policy because of an overstatement or understatement of age or misstatement of
sex, established during the life, or after the death, of the insured, the
Reinsurer will share in such increase or reduction in proportion to the
Reinsurer’s Quota Share.

 

VIII-12



--------------------------------------------------------------------------------

ARTICLE VII

REINSTATEMENTS

Section 7.1    Reinstatements.  If a Reinsured Policy is reinstated in
accordance with its terms and the Ceding Company’s reinstatement rules as in
effect on the Effective Date (a “Reinstatement”), the reinsurance of such
Reinsured Policy will be restored as if no change had occurred. In such a case,
the Ceding Company shall promptly pay the Reinsurer the Reinsurer’s Quota Share
of the Net Premiums attributable to such Reinstatement.

ARTICLE VIII

ACCOUNTING AND RESERVES

Section 8.1    Monthly Reports.  Within twenty (20) Business Days after the end
of each calendar month, the Ceding Company shall deliver to the Reinsurer the
following monthly reports (each a “Monthly Report”) substantially in the form
set forth in Exhibit III hereto: i) Monthly Settlement Report; (ii) Policy
Exhibit; (iii) Reserve Report; (iv) Claim Reserve Report; (v) Bordereau Report;
and (vi) Non-Bordereau Claims Report it being understood that the initial
Monthly Report shall be for the period from the Effective Date to the last day
of the month in which this Agreement is executed.

Section 8.2    Monthly Account Balance Reports.  No later than ten (10) Business
Days after the end of each calendar month, the Ceding Company shall prepare and
deliver to the Reinsurer a report in the form and containing the information set
forth in Exhibit IV (each a “Monthly Account Balance Report”).

Section 8.3    Settlements.

(a)    All monthly settlements shall be effected as follows: (i) if the Monthly
Report shows that the Ceding Company owes the Reinsurer a positive amount, the
Ceding Company will pay the amount owed simultaneously with the delivery to the
Reinsurer of the Monthly Report and (ii) if the Monthly Report shows that the
Reinsurer owes the Ceding Company a positive amount, the Reinsurer shall pay the
amount owed within twenty (20) Business Days after receiving the Monthly Report,
it being understood that, for purposes of this Section 8.3(a), appropriate
adjustments shall be made for withdrawals and reimbursements made during the
month by the Ceding Company pursuant to Sections 15.5 and 15.6.

(b)    If the Reserve Report provided to the Reinsurer for the last month of a
calendar quarter, which report shall be prepared in accordance with CGAAP, shows
that the Reinsurance Trust Account Balance is less than the Required Balance or
if at any time specified by OSFI the Reinsurance Trust Account Balance is less
than the Required Balance, the Ceding Company shall provide notice to the
Reinsurer of the failure by the Reinsurer to ensure the Reinsurance Trust
Account Balance equals or exceeds the Required Balance as of the end of the
immediately preceding calendar quarter or such other time as OSFI has specified,
the Ceding

 

VIII-13



--------------------------------------------------------------------------------

Company shall notify the Reinsurer of the amount of the deficiency along with a
copy of the applicable Monthly Report (the “Top-Up Notice”). The Top-Up Notice
shall be delivered to the Reinsurer at the same time as the copy of the Monthly
Report for the same calendar quarter.

(c)    All settlements of account between the Ceding Company and the Reinsurer
shall be made in cash or its equivalent.

Section 8.4    Offset and Recoupment.  Each Party, at its option, may offset or
recoup any balance or balances, whether on account of premiums, Expense
Allowances, claims and losses or amounts otherwise due from one Party to the
other under this Agreement, or as a result of damages awarded to either Party
pursuant to litigation or otherwise, which shall be deemed mutual debts or
credits, as the case may be; provided, however, that the Party electing such
right with respect to matters not reflected in the Monthly Reports shall notify
the other Party in writing of its election to do so. This Section 8.4 shall not
be modified or reconstrued due to the insolvency, liquidation, rehabilitation,
conservatorship or receivership of either Party.

Section 8.5    Currency.  All financial data required to be provided pursuant to
the terms of this Agreement shall be expressed in Canadian dollars. All payments
and all settlements of account between the Parties shall be in Canadian currency
unless otherwise agreed by the Parties.

ARTICLE IX

EXPENSES IN CONNECTION WITH THE REINSURED POLICIES

Section 9.1    Expenses in Connection with the Reinsured Policies.  The Ceding
Company shall pay for all expenses and charges incurred in connection with the
Reinsured Policies including medical examinations, inspection fees, and other
fees. Except as provided in Section 4.2 and Section 4.3, such amounts shall not
be reimbursed by the Reinsurer.

ARTICLE X

ERRORS AND OMISSIONS

Section 10.1    Errors and Omissions.  Subject to the terms of this Agreement,
neither Party hereto shall be prejudiced in any way by inadvertent errors or
omissions made by such Party in connection with this Agreement provided such
errors and omissions are corrected promptly following discovery thereof. Upon
the discovery of an inadvertent error or omission by either Party hereto,
appropriate adjustments shall be made as soon as practicable to restore the
Parties to the fullest extent possible to the position they would have been in
had no such inadvertent error or omission occurred.

 

VIII-14



--------------------------------------------------------------------------------

ARTICLE XI

RECAPTURE

Section 11.1    Recapture.  The Ceding Company may in accordance with the
provisions of this Article XI recapture, in its sole discretion, all or a pro
rata portion of all of the Reinsurer’s Quota Share of the Reinsured Policies
upon the occurrence of one of the following events:

(a)    If the Reinsurer becomes insolvent;

(b)    If the Bermuda Monetary Authority takes control of the assets of the
Reinsurer and/or cancels or significantly restricts the conditions of the
Reinsurer’s license;

(c)    If either the Bermuda Monetary Authority, Petitioning Creditor(s) or the
Reinsurer institutes a proceeding or petition for, the appointment of a
liquidator of the Reinsurer;

(d)    If the Reinsurer fails to take steps reasonably satisfactory to the
Ceding Company to assure the Ceding Company of full Financial Statement Credit
for the Reinsured Policies within forty-five (45) calendar days of Reinsurer’s
receipt of written notice from the Ceding Company that the Ceding Company has
been advised by any Governmental Authority that the Governmental Authority will
deny or has denied Financial Statement Credit on any financial statement filed
by the Ceding Company with such Governmental Authority;

(e)    If the Reinsurer is in material breach of any other representation,
warranty or covenant under this Agreement and the Reinsurer fails to cure any
such material breach of any representation, warranty or covenant hereunder
within sixty (60) calendar days of receipt of written notice of such breach by
the Reinsurer; or

(f)    If the Reinsurer fails in any material respects to fund the Reinsurance
Trust Account to the amount required after receipt of the Top-Up Notice under
Section 15.3(c) within the time period specified therein, and the Reinsurer
fails to cure any such funding deficiency within twenty (20) Business Days of
receipt of written notice of such funding deficiency by the Reinsurer.

Section 11.2    Notice of Recapture.  The Ceding Company shall notify the
Reinsurer in writing of the reasons for, and the effective date of, the
recapture at least ninety (90) calendar days prior to the effective date of
recapture (the “Recapture Notice”); provided, however, that the recapture shall
not be deemed to be consummated until the final accounting described in
Section 11.4 of this Article XI has been completed and the Reinsurer has paid
the Commutation Payment, if any.

 

VIII-15



--------------------------------------------------------------------------------

Section 11.3    Recapture Fee.  The Ceding Company shall pay a recapture fee
(the “Recapture Fee”) to the Reinsurer upon (i) the occurrence of any recapture
of the Reinsured Policies pursuant to Section 11.1(d) if such recapture was
triggered by the inability of the Ceding Company to obtain full Financial
Statement Credit for the Reinsured Policies due to actions taken by the Ceding
Company or its Affiliates; provided, however, that if the Reinsurer is in
material breach of any representation, warranty or covenant under this Agreement
at the time a recapture is triggered under Section 11.1(d), no Recapture Fee
will be due and payable by the Ceding Company or (ii) termination of this
Agreement under Section 20.3(a). The Recapture Fee shall be equal to an amount
to be determined by an actuarial appraisal prepared by a nationally recognized
independent actuarial firm in accordance with methodologies agreed upon by the
Ceding Company and Reinsurer to determine the value of the Reinsured Policies at
such time in a manner consistent with the valuation of the Reinsured Policies as
set forth in the Milliman Report and consistent with the determination of the
Initial Ceding Commission based on such valuation.

Section 11.4    Renewal Recapture.  The Ceding Company shall also have the
right, upon prior written notice to the Reinsurer, to recapture, in its sole
discretion, all or a pro rata portion of End of Term Renewals arising from
Policies with an Original Initial Level Premium Period ending on or after
January 1, 2017 (the “Renewal Recapture Right”). No Recapture Fee is payable in
connection with the recapture of any End of Term Renewal.

Section 11.5    Commutation Accounting and Settlement.  In the event of any
recapture under this Article XI, the Reinsurer shall pay to the Ceding Company
an amount equal to (i) the Reinsurer’s Quota Share of the Subject Reserves and
advance premiums, if applicable, attributable to the Reinsured Policies being
recaptured, calculated as of the effective date of the recapture set forth in
the Recapture Notice, minus (ii) any amounts due to the Reinsurer but unpaid
under this Agreement, including the Recapture Fee, if any, and net deferred
premiums; plus (iii) any amounts due to the Ceding Company but unpaid under this
Agreement (collectively, the “Commutation Payment”); provided, however, that, if
the amount calculated pursuant to clause (ii) of this subsection exceeds the
amounts calculated pursuant to clauses (i), (ii) and (iii) of this subsection,
the Ceding Company shall pay to the Reinsurer the amount of such excess.
Following recapture and payment to the appropriate Party of the net Commutation
Payment required hereunder, neither Party shall have further liability to the
other Party hereunder with respect to the recaptured business.

Section 11.6    Limitation on Partial Recaptures.  Notwithstanding the
provisions of Sections 11.1, the Ceding Company shall not be permitted to effect
a partial recapture pursuant to Section 11.1 if, after giving effect to the
recapture, the Subject Reserves would be less than C$75,000,000.

 

VIII-16



--------------------------------------------------------------------------------

ARTICLE XII

ACCESS TO BOOKS AND RECORDS

Section 12.1    Access to Books and Records.

(a)    The Ceding Company shall, upon reasonable notice and subject to
Applicable Law, provide to the Reinsurer and the counsel, financial advisors,
accountants, actuaries and other representatives of the Reinsurer (the
“Representatives”) access, at the Reinsurer’s sole cost and expense, to review,
inspect, examine and reproduce the Ceding Company’s books, records, accounts,
policies, practices and procedures, including underwriting, policy, claims
administration guidelines and sales and Conversion practices, relating to the
Reinsured Policies, including any audits and self assessments conducted by the
Ceding Company as well as any unaudited information provided to Primerica in
connection with Primerica’s public company reporting requirements, at the place
such records are located, and to discuss such matters with the employees,
external auditors and external actuaries of the Ceding Company that are
knowledgeable about such records, without undue disruption of the normal
operations of the Ceding Company.

(b)    The Reinsurer and its Representatives shall have the right, at its sole
cost and expense, to conduct audits from time to time, upon reasonable notice to
the Ceding Company, of the relevant books, records, accounts, policies,
practices and procedures, including underwriting, policy, claims administration
guidelines and sales and Conversion practices of the Ceding Company relating to
the Reinsured Policies. Reinsurer shall also have the right, at any time it
deems necessary, to request that the Ceding Company provide a copy of specific
Claim files for the Reinsurer’s review. The Reinsurer’s requests will be limited
to paid or settled Claims with a Claim amount greater than C$250,000.

(c)    The Reinsurer shall reimburse the Ceding Company for any reasonable
out-of-pocket costs that the Ceding Company incurs in providing assistance to
the Reinsurer and its Representatives in connection with this Section 12.1.

(d)    The Ceding Company shall use its reasonable best efforts to assist and
cooperate with the Reinsurer and its Representatives in providing access to the
relevant in force files, experience data, books, records and accounts of the
Ceding Company relating to the Reinsured Policies.

ARTICLE XIII

INSOLVENCY

Section 13.1    Insolvency.  In the event of the insolvency of the Ceding
Company, payments due the Ceding Company on all reinsurance made, ceded, renewed
or otherwise

 

VIII-17



--------------------------------------------------------------------------------

becoming effective under this Agreement shall be payable by the Reinsurer on the
basis of claims filed and allowed in the liquidation proceeding under the
Reinsured Policies without diminution because of the insolvency of the Ceding
Company, either directly to the Ceding Company or to its domiciliary liquidator,
receiver or statutory successor, except where the Reinsurer, with the consent of
the Policyholder and in conformity with Applicable Law, has assumed the Ceding
Company’s obligations as direct obligations of the Reinsurer to the payees under
the Reinsured Policies and in substitution for the obligations of the Ceding
Company to the payees. It is understood, however, that in the event of the
insolvency of the Ceding Company, the liquidator or receiver or statutory
successor of the Ceding Company shall give written notice to the Reinsurer of
any impending Claim against the Ceding Company on a Reinsured Policy within a
reasonable period of time after such Claim is filed in the insolvency
proceedings and that during the pendency of such Claim the Reinsurer may, at its
own expense, investigate such Claim and interpose, in the proceeding where such
Claim is to be adjudicated any defense or defenses which it may deem available
to the Ceding Company or its liquidator or receiver or statutory successor. It
is further understood that the expense thus incurred by the Reinsurer shall be
chargeable, subject to court approval, against the Ceding Company as part of the
expense of liquidation to the extent of a proportionate share of the benefit
which may accrue to the Ceding Company solely as a result of the defense
undertaken by the Reinsurer.

ARTICLE XIV

DISPUTE RESOLUTION

Section 14.1    Consent to Jurisdiction.  Each of the Parties hereto irrevocably
and unconditionally submits to the exclusive jurisdiction of the courts of the
Province of Ontario for the purposes of enforcing this Agreement. The Parties
shall take such actions as are within their control to cause any disputes as
described in the preceding sentence to be assigned to the Commercial List of the
Ontario Superior Court of Justice in Toronto. In any action, application or
other proceeding, each of the Parties hereto irrevocably and unconditionally
waives and agrees not to assert by way of motion, as a defense or otherwise any
claim that it is not subject to the jurisdiction of the courts of Ontario, that
such action, application or proceeding is brought in an inconvenient forum or
that the venue of such action, application or other proceeding is improper. Each
of the Parties hereto also agrees that any final order or judgment for which
there are no further rights of appeal against any Party hereto in connection
with any action, application or other proceeding as contemplated in this Article
XIV shall be conclusive and binding on such Party and that such order or
judgment may be enforced in any court of competent jurisdiction, either within
or outside of Canada or Bermuda. A certified copy of such order or judgment
shall be conclusive evidence of the fact and amount of such award or judgment.

Section 14.2    Waiver of Jury Trial.  Each of the Parties hereto irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or related to this Agreement or the transactions contemplated hereby.

Section 14.3    Specific Performance.  The Parties recognize and agree that if
for any reason any of the provisions of this Agreement are not performed in
accordance with their specific terms or are otherwise breached, immediate and
irreparable harm or injury would be

 

VIII-18



--------------------------------------------------------------------------------

caused for which money damages would not be an adequate remedy. Accordingly,
each Party agrees that, in addition to any other available remedies each other
Party shall be entitled to an injunction restraining any violation or threatened
violation of any of the provisions of this Agreement without the necessity of
posting a bond or other form of security. In the event that any action should be
brought in equity to enforce any of the provisions of this Agreement, no Party
will allege, and each Party hereby waives the defense, that there is an adequate
remedy at law.

ARTICLE XV

REINSURANCE TRUST ACCOUNT

Section 15.1    Reinsurance Trust Agreement.  On the date hereof, in accordance
with the standard form reinsurance trust agreement issued by OSFI to be entered
into between Ceding Company, the Reinsurer, OSFI and the trustee (the “Trustee”)
in the form attached hereto as Exhibit V (as such agreement may be amended from
time to time in writing by mutual consent of OSFI, the Ceding Company, the
Reinsurer and the trustee thereunder, the “Reinsurance Trust Agreement”), the
Reinsurer, as grantor, shall create a trust account (the “Reinsurance Trust
Account”) naming the Ceding Company as sole beneficiary thereof. The Reinsurance
Trust Account shall initially be funded with Trust Assets the Market Value of
which (as of the date hereof) is at least equal to the Required Balance as of
the Effective Date. The Trust Assets must be maintained at all times in
accordance with the terms and conditions of the Reinsurance Trust Agreement, the
Insurance Companies Act (Canada), its applicable regulations and any applicable
instructions, advisories or guidelines issued by OSFI.

Section 15.2    Investment of Trust Assets.

(a)    The assets held in the Reinsurance Trust Account (the “Trust Assets”)
shall consist of Eligible Assets.

(b)    The Reinsurer shall appoint either a third-party investment manager or a
Citigroup Inc. affiliate to manage the assets held in the Reinsurance Trust
Account, pursuant to an investment management agreement in a form acceptable to
the Ceding Company. The Reinsurer shall be responsible for all fees arising from
the services provided by such third-party investment manager or Citigroup Inc.
affiliate.

Section 15.3    Adjustment of Trust Assets and Withdrawals.

(a)    Any adjustments of Trust Assets or withdrawals of Trust Assets from the
Reinsurance Trust Account shall be in compliance with the terms of the
Reinsurance Trust Agreement.

 

VIII-19



--------------------------------------------------------------------------------

(b)    The amount of Trust Assets to be maintained in the Reinsurance Trust
Account shall be adjusted following the end of each calendar quarter or at such
other time as OSFI may specify in accordance with the Reserve Report for the
last calendar month of each calendar quarter provided to the Reinsurer pursuant
to the terms of Section 8.1 or the instructions of OSFI. Such report shall set
forth the amount by which the Reinsurance Trust Account Balance equals or
exceeds the Required Balance, in each case as of the end of the immediately
preceding calendar quarter or at such other time as OSFI may specify.

(c)    If the Reinsurance Trust Account Balance exceeds 105% of the Required
Balance, in each case as of the end of the immediately preceding calendar
quarter or at such other time as OSFI may specify, then the Reinsurer shall have
the right to seek approval from the Ceding Company (which shall not be
unreasonably or arbitrarily withheld, conditioned or delayed) and from OSFI to
withdraw the excess.

(d)    The Reinsurer shall, no later than twenty (20) Business Days following
receipt of the Top-Up Notice or at such earlier time as OSFI may specify, place
additional Trust Assets into the Reinsurance Trust Account so that the
Reinsurance Trust Account Balance, as of the date such additional Trust Assets
are so placed, is no less than the Required Balance as of the end of the
immediately preceding calendar quarter or at such other time as OSFI may
specify.

(e)    Without limitation of the other provisions of this Section 15.3, subject
to obtaining the Ceding Company’s prior consent (which shall not be unreasonably
or arbitrarily withheld, conditioned or delayed) and OSFI’s prior consent, the
Reinsurer may remove Trust Assets from the Reinsurance Trust Account; provided,
however, that the Reinsurer, at the time of such withdrawal, replaces the
withdrawn assets with Trust Assets permitted under the terms of the Reinsurance
Trust Agreement and by OSFI and having a Market Value equal to or greater than
the Market Value of the Trust Assets withdrawn so that the Reinsurance Trust
Account Balance, as of the date of such withdrawal, is no less than the Required
Balance as of the end of the immediately preceding calendar quarter or such
other time as OSFI may specify.

(f)    Unless the Trustee is otherwise directed in writing by OSFI:

(i)    the Reinsurer shall be entitled to all income on the assets held in the
Reinsurance Trust Account collected by the Trustee, as the same is collected;
and

(ii)    the Reinsurer shall be entitled at all times to exercise, through such
officer or other person designated by it, the right of attending, acting and
voting at meetings of corporations or security holders or otherwise in respect
of the assets held in the Reinsurance Trust Account.

 

VIII-20



--------------------------------------------------------------------------------

Section 15.4    Negotiability of Trust Assets.  Prior to depositing Trust Assets
with the Trustee, the Reinsurer shall execute all assignments or endorsements in
blank, or transfer legal title to the Trustee of all shares, obligations or any
other assets requiring assignments, in order that the Ceding Company, or the
Trustee upon direction of the Ceding Company, may whenever necessary negotiate
any such assets without consent or signature from the Reinsurer or any other
entity.

Section 15.5    Ceding Company’s Withdrawals.  The Ceding Company (or any
successor by operation of law of the Ceding Company, including, but not limited
to, any liquidator, rehabilitator, receiver or conservator of the Ceding
Company) may only withdraw Trust Assets pursuant to the terms of the Reinsurance
Trust Agreement.

Section 15.6    Return of Excess Withdrawals.  The Ceding Company shall return
to the Reinsurer, within five (5) Business Days, assets withdrawn in excess of
all amounts due under Section 15.5. Any assets subsequently returned shall
include interest at the Prime Rate applied on a daily basis for the amounts
returned.

Section 15.7    Costs of Trust.  The cost of maintaining the Reinsurance Trust
Account shall be borne by the Reinsurer.

ARTICLE XVI

THIRD PARTY BENEFICIARY

Section 16.1    Third Party Beneficiary.  Nothing in this Agreement or the
Reinsurance Trust Agreement is intended to give any person, other than the
Parties to such agreements, their successors and permitted assigns, any legal or
equitable right, remedy or claim under or in respect of this Agreement or the
Reinsurance Trust Agreement or any provision contained therein.

ARTICLE XVII

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 17.1    Representations and Warranties of the Ceding Company.

(a)    Organization, Standing and Authority of the Ceding Company.  The Ceding
Company is a life insurance company duly organized, validly existing and in good
standing under the federal laws of Canada, and has all requisite corporate power
and authority to carry on the operations of its business as they are now being
conducted. The Ceding Company has obtained all authorizations and approvals
required under Applicable Law to enter into and perform the obligations
contemplated of the Ceding Company under this Agreement.

 

VIII-21



--------------------------------------------------------------------------------

(b)    Authorization.  The Ceding Company has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery by the Ceding Company of this Agreement, and the
performance by the Ceding Company of its obligations under this Agreement, have
been duly authorized by all necessary corporate action and do not require any
further authorization, action or consent of the Ceding Company. This Agreement,
when duly executed and delivered by the Ceding Company, subject to the due
execution and delivery by the Reinsurer, will be a valid and binding obligation
of the Ceding Company, enforceable against the Ceding Company in accordance with
its terms, in each case subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
enforcement of creditors’ rights and to general equity principles.

(c)    No Conflict or Violation.  Except as set forth in Schedule B, the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby in accordance with the respective terms and
conditions hereof will not (a) violate any provision of the Letters Patent or
Bylaws of the Ceding Company, (b) violate, conflict with or result in the breach
of any of the terms of, result in any modification of, give any counterparty the
right to terminate, or constitute a default under, any contract or other
agreement to which the Ceding Company is a party, or (c) violate any order,
judgment, injunction, award or decree of any court, arbitrator or Governmental
Authority against, or binding upon, or any agreement with, or condition imposed
by, any Governmental Authority, foreign or domestic, binding upon the Ceding
Company.

(d)     Absence of Litigation.  There is no action, suit, proceeding or
investigation pending or threatened that questions the legality of the
transactions contemplated by this Agreement or that would prevent consummation
of the transactions contemplated by this Agreement or the performance by the
Ceding Company of its obligations hereunder.

(e)    Milliman Information True and Complete.

(i)    To the best of the Ceding Company’s knowledge, all information and data
supplied to Milliman Inc. (“Milliman”) identified on Exhibit VI-A hereto (the
“Milliman Information”) was true, accurate and complete in all material respects
as of the date the document containing such Milliman Information was provided to
Milliman by the Ceding Company; provided, however, the Parties acknowledge that
no representation or warranty has been made to the Reinsurer or any of its
Affiliates or Representatives with respect to the truth, accuracy and
completeness of any assumptions, projections, or estimates either provided by
the Ceding Company or underlying any of the studies prepared by the Ceding
Company in connection with the Milliman Information except that the Ceding
Company represents and warrants that such assumptions, projections or estimates
were the ones actually utilized by the Ceding Company for the purposes stated in
Exhibit VI. The Milliman Information was compiled in a commercially reasonable
manner given the intended purpose.

 

VIII-22



--------------------------------------------------------------------------------

(ii)    The financial data supplied to Milliman identified on Exhibit VI-B
hereto presents fairly, in all material respects, the financial condition and
results of operations of the Ceding Company as of and for the periods specified
therein in accordance with CGAAP, or such other accounting standards as may be
applicable during the term of this agreement, consistently applied.

(f)    Coverage Information.  The Reinsured Policies information identified in
Exhibit I is true, accurate and complete in all material respects.

(g)    Good and Marketable Title to Eligible Assets.  The Ceding Company will
have good and marketable title, free and clear of all liens, to all Eligible
Assets immediately prior to the payment thereof to the Reinsurer in accordance
with Section 4.1.

Section 17.2    Covenants of the Ceding Company.

(a)    Administration and Claims Practices.

(i)    In the administration and claims practices relating to the Reinsured
Policies (the “Administrative Practices”), the Ceding Company shall (A) use the
skill and diligence commonly expected from qualified personnel performing such
duties for similarly sized Canadian life insurance companies; (B) act in
accordance with the Ceding Company’s internal company guidelines as in effect on
the Effective Date; (C) be in conformance with Applicable Law in all material
respects; and (D) act in a manner consistent with its existing administrative
and claims practices in effect on the Effective Date and in any case with no
less skill, diligence and expertise as the Ceding Company applies to servicing
its other business, including those claims practices in existence for Third
Party Reinsurance (each, an “Existing Practice”); notwithstanding the foregoing,
the Ceding Company shall not be in breach of this Section 17.1(a)(i) unless
either (Y) the Reinsurer shall have notified the Ceding Company in writing of
the Ceding Company’s failure to perform its obligations under this
Section 17.1(a)(i) (which written notice shall describe such failure with
reasonable particularity) or (Z) an officer of the Ceding Company with direct
responsibility for its administrative services, or any senior officer of the
Ceding Company, has actual knowledge that the Ceding Company has failed to
perform its obligations under this Section 17.1(a)(i), and in either case the
Ceding Company shall have failed to cure such breach within thirty (30) days
following receipt of such notice or such actual knowledge.

(ii)    An Existing Practice may be reasonably modified from time to time,
except that, to the extent the Ceding Company modifies an Existing Practice from
time to time following the Effective Date (an Existing Practice, as modified
from time to time, a “Then Current Practice”), the Ceding Company shall act in
accordance and consistent with the Then Current Practice; provided, that, if a
Then Current Practice would materially adversely affect the rights, remedies and
position of the Reinsurer, the

 

VIII-23



--------------------------------------------------------------------------------

Ceding Company shall obtain the consent of the Reinsurer (which consent shall
not be unreasonably withheld or delayed) prior to applying the Then Current
Practice to the Reinsured Policies.

(b)    Reinsured Policies.  In all instances as they relate to the Reinsured
Policies:

(i)    The Ceding Company shall not, and shall cause its Affiliates not to
(A) change agent commission and compensation schedules, (B) adopt or implement
any program that is expected to result in an increase in lapses, exchanges,
replacements or Conversions under the Reinsured Policies or (C) change coverage
options or premiums (except as contemplated by Section 17.2(g) hereof),
including coverage options for End of Term Conversions, in each case under (A),
(B) and (C) without notifying the Reinsurer in advance of any such action and
obtaining the Reinsurer’s prior written consent (which shall not be unreasonably
withheld or delayed).

(ii)    The Ceding Company and the Reinsurer shall reasonably cooperate on any
proposals for pricing or coverage changes proposed by either Party, including
making any rate and form filings or other regulatory filings that impact pricing
or premiums under the Reinsured Policies provided, however, the Ceding Company
shall have final approval authority in its discretion over any proposal brought
by the Reinsurer pursuant to this Section 17.2(b)(ii).

(iii)    The Ceding Company shall notify the Reinsurer of any information known
to the Ceding Company, including any third party or regulatory actions and
management decisions reasonably anticipated to adversely and materially impact
the economics of the Reinsured Policies for the Reinsurer. Such notification
shall be made within five (5) Business Days after the information becomes known
to the Ceding Company. The Parties agree and acknowledge that the Ceding
Company’s relationship with the Reinsurer shall in all respects be governed by a
duty of utmost good faith. At all times during the term of this Agreement, the
Ceding Company shall (i) administer, manage and oversee the Reinsured Policies
and the Covered Liabilities, and (ii) perform all its obligations to the
Reinsurer under this Agreement, in a manner consistent with its utmost good
faith obligations.

(c)    Third Party Reinsurance.

(i)    The Ceding Company shall not, without the Reinsurer’s prior approval
(which approval shall not be unreasonably or arbitrarily withheld, conditioned
or delayed), (A) terminate or materially modify any existing Third Party
Reinsurance or (B) purchase new third party reinsurance for the Reinsured
Policies.

 

VIII-24



--------------------------------------------------------------------------------

(ii)    The Ceding Company shall use commercially reasonable efforts to maintain
its existing Third Party Reinsurance from and after the Effective Date,
consistent with the existing practice of the Ceding Company in effect on the
Effective Date.

(d)    Reporting.  To the extent not prohibited by Applicable Law, the Ceding
Company will provide all reports it is required to deliver under this Agreement
(including, without limitation, each Monthly Report and Quarterly Report) not
later than the last date on which such report is required to be so delivered,
except that the Ceding Company shall not be in breach of this Section 17.2(d)
unless either (i) the Reinsurer shall have notified the Ceding Company in
writing of its failure to timely deliver such report or (ii) a officer of the
Ceding Company with direct responsibility for the preparation and delivery of
such report has actual knowledge that the report was not delivered when due, and
in either case the Ceding Company shall have failed to deliver such information
within thirty (30) days following receipt of such notice or actual knowledge.

(e)    Policy Data.  Within six (6) months of the date hereof, the Ceding
Company shall provide to the Reinsurer a schedule containing a list of Policies
with Original Initial Level Premium Periods ending on or after January 1, 2017.

(f)    Books and Records.  The Ceding Company shall maintain and implement
reasonable administrative and operating procedures with respect to records
relating to the Reinsured Policies and shall keep and maintain all material
documents, books, records and other information reasonably necessary for the
maintenance of the Reinsured Policies, which documents, books, records and other
information will be accurately maintained in all material respects throughout
the term of this Agreement.

Section 17.3    Representations and Warranties of the Reinsurer.

(a)    Organization, Standing and Authority of the Reinsurer.  The Reinsurer is
a special purpose long term insurance company duly organized, validly existing
and in good standing under the laws of Bermuda and has all requisite corporate
power and authority to own, lease and operate its properties and assets and to
carry on the operations of its business as they are proposed to be conducted.
The Reinsurer has obtained all authorizations and approvals required under
Applicable Law to enter into and perform the obligations contemplated of the
Reinsurer under this Agreement and the Reinsurer shall maintain throughout the
term of this Agreement all licenses, permits or other permissions of any
Governmental Authority that shall be required in order to perform the
obligations of the Reinsurer hereunder.

(b)    Authorization.  The Reinsurer has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery by the Reinsurer of this Agreement, and the
performance by the Reinsurer of its obligations under this Agreement, have been
duly authorized by all necessary

 

VIII-25



--------------------------------------------------------------------------------

corporate action and do not require any further authorization, action or consent
of the Reinsurer or its stockholder. This Agreement, when duly executed and
delivered by the Reinsurer, subject to the due execution and delivery by the
Ceding Company, will be a valid and binding obligation of the Reinsurer,
enforceable against the Reinsurer in accordance with its terms, in each case
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
of general application relating to or affecting enforcement of creditors’ rights
and to general equity principles.

(c)    No Conflict or Violation.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not (i) violate any provision of the Articles of Incorporation, Bylaws or other
charter or organizational document of the Reinsurer, or (ii) violate any order,
judgment, injunction, award or decree of any court, arbitrator or Governmental
Authority against, or binding upon, or any agreement with, or condition imposed
by, any Governmental Authority, foreign or domestic, binding upon the Reinsurer,
except when any such violation would not have a material adverse effect on this
Agreement or the consummation of the transactions contemplated hereby.

(d)    Absence of Litigation.  There is no action, suit, proceeding or
investigation pending or threatened that questions the legality of the
transactions contemplated by this Agreement or that would prevent consummation
of the transactions contemplated by this Agreement or the performance by the
Reinsurer of its obligations hereunder.

(e)    Good and Marketable Title to Trust Assets.  The Reinsurer will have good
and marketable title, free and clear of all liens, to all Trust Assets
immediately prior to the deposit thereof in the Trust Account.

ARTICLE XVIII

INDEMNIFICATION

Section 18.1    Indemnification.

(a)    The Ceding Company shall indemnify, defend and hold harmless the
Reinsurer and its directors, officers, employees, agents, representatives,
successors, permitted assigns and Affiliates from and against any and all
losses, liabilities, claims, expenses (including reasonable attorneys’ fees and
expenses) and damages reasonably and actually incurred by the Reinsurer
(collectively, “Indemnification Claims”) relating to this Agreement to the
extent arising from:

(i)    any breach or falsity of any representation, warranty or covenant of the
Ceding Company; or

 

VIII-26



--------------------------------------------------------------------------------

(ii)    the breach of or failure to perform any of the duties, obligations,
covenants or agreements of the Ceding Company contained in this Agreement.

(b)    The Reinsurer agrees to indemnify and hold harmless the Ceding Company
and its directors, officers, employees, agents, representatives, successors,
permitted assigns and Affiliates from and against any and all Indemnification
Claims relating to this Agreement to the extent arising from:

(i)    any breach or falsity of any representation, warranty or covenant of the
Reinsurer; or

(ii)    the breach of or failure to perform any of the duties, obligations,
covenants or agreements of the Reinsurer contained in this Agreement.

ARTICLE XIX

LICENSES, REGULATORY MATTERS

Section 19.1    Licenses.

(a)    At all times during the term of this Agreement, each of the Reinsurer and
the Ceding Company, respectively agrees that it shall hold and maintain all
licenses and authorities required under Applicable Laws to perform its
respective obligations hereunder unless otherwise mutually agreed by the
parties.

(b)    At all times during the term of this Agreement, the Reinsurer shall hold
and maintain all licenses and authorizations required under Applicable Law,
deposit in trust all such Trust Assets or otherwise to take all action that may
be necessary so that at all times the Ceding Company shall receive full
Financial Statement Credit.

Section 19.2    Regulatory Matters.

(a)    If Ceding Company or Reinsurer receives notice of, or otherwise becomes
aware of any inquiry, investigation, examination, audit or proceeding outside
the ordinary course of business by Governmental Authorities, relating to the
Reinsured Policies or the reinsurance provided hereunder, the Ceding Company or
Reinsurer, as applicable, shall promptly notify the other party thereof.

(b)    If Ceding Company or Reinsurer receives notice of, or otherwise becomes
aware of any enforcement action by any Governmental Authority arising out of any

 

VIII-27



--------------------------------------------------------------------------------

inquiry, investigation, examination, audit or proceeding by such Governmental
Authority, the Ceding Company or Reinsurer, as applicable, shall promptly notify
the other party thereof, and the Parties shall cooperate to resolve such matter.

ARTICLE XX

DURATION OF AGREEMENT; TERMINATION

Section 20.1    Duration.  This Agreement shall automatically terminate if, at
such time, there are no Covered Liabilities and the Reinsurance Trust Agreement
has been terminated in accordance with the terms and conditions provided
therein.

Section 20.2    Termination by Mutual Consent.  This Agreement shall be
terminated by the mutual written consent of the Reinsurer and the Ceding
Company, which writing shall state the effective date and relevant terms of
termination, provided that the Reinsurance Trust Agreement has been terminated
in accordance with the terms and conditions provided therein.

Section 20.3    Termination by the Reinsurer.

(a)    From and after the third anniversary date of the Effective Date, the
Reinsurer may terminate this Agreement in the event of Ceding Company’s failure
to pay to Reinsurer any undisputed amounts owed under this Agreement. Reinsurer
must provide written notice to Ceding Company containing sufficient information
to inform Ceding Company of the details relating to its failure to pay. Ceding
Company shall have sixty (60) calendar days from the receipt of the notice to
make payment of any such undisputed amounts owed or make arrangements for
payment satisfactory to Reinsurer. Following the sixty (60) day cure period, if
Ceding Company has not paid any such undisputed amounts owed or made
arrangements for payment satisfactory to Reinsurer, Reinsurer may provide
written notice to Ceding Company terminating this Agreement, effective upon the
date that Reinsurer makes the Commutation Payment to Ceding Company.
Notwithstanding the above, if Ceding Company disputes the amount owed, the sixty
(60) day cure period referenced above will begin only after a final
determination is made by a court of law, pursuant to Section 14, that the
disputed amounts are owed to the Reinsurer.

(b)    Upon termination of this Agreement under Section 20.3(a), no further
risks shall be ceded or assumed under this Agreement and Reinsurer shall not be
liable for any losses occurring on and after the termination effective date. In
the event of notice of termination under Section 20.3(a), Ceding Company will be
entitled to the Commutation Payment in the same manner as provided in
Section 11.5 and Reinsurer will be entitled to the Recapture Fee in the same
manner as provided in Section 11.3.

Section 20.4    No Termination Upon Change of Control.  For the avoidance of
doubt, a Change of Control, sale or merger of the Reinsurer shall not result in
termination of this Agreement.

 

VIII-28



--------------------------------------------------------------------------------

Section 20.5    Survival.  Notwithstanding the other provisions of this Article
XX, the terms and conditions of Articles I, IV, V, VIII, X, XI, XII, XIV, XV,
XVI, XX and XXI shall remain in full force and effect after termination of this
Agreement.

ARTICLE XXI

MISCELLANEOUS

Section 21.1    Entire Agreement.  This Agreement represents the entire
agreement between the Reinsurer and the Ceding Company concerning the business
reinsured hereunder. There are no understandings between the Reinsurer and the
Ceding Company other than as expressed in this Agreement and the Reinsurance
Trust Agreement.

Section 21.2    Amendments.

(a)    Any provision of this Agreement may be amended if, but only if, such
amendment is in writing and is signed by each party to this Agreement. Any
change or modification to this Agreement shall be null and void unless made by
an amendment hereto signed by each party to this Agreement.

(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 21.3    Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Ceding Company or the Reinsurer under this
Agreement will not be materially and adversely affected thereby, such provision
shall be fully severable, and this Agreement will be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement, and the remaining provisions of this Agreement shall remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

Section 21.4    Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the Province of Ontario and the federal
laws of Canada applicable therein, without giving effect to the principles of
conflicts of law thereof.

Section 21.5    Notices.  Any notice and other communication required or
permitted hereunder shall be in writing and shall be delivered personally or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered personally or, if mailed, on the date
shown on the receipt therefore, as follows:

 

VIII-29



--------------------------------------------------------------------------------

if to the Ceding Company:

Primerica Life Insurance Company of Canada

2000 Argentia Road

Plaza V, Suite 300

Mississauga, Ontario L5N 2R7

with copies to (which shall not constitute notice to the Ceding Company for
purposes of this Section 21.5):

Primerica Life Insurance Company

3120 Breckinridge Blvd.

Duluth, Georgia 30099

Attention: General Counsel

if to the Reinsurer:

Financial Reassurance Company 2010, Ltd

Emporium Building

69 Front Street

Hamilton HM 12, Bermuda

with copies to (which shall not constitute notice to the Reinsurer for purposes
of this Section 21.5):

Robert Sullivan, Esq.

Susan Sutherland, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

(212) 735-3000

Either Party may change the names or addresses where notice is to be given by
providing notice to the other Party of such change in accordance with this
Section 21.5.

Section 21.6    Consent to Jurisdiction.  Subject to the terms and conditions of
Article XIV, the Parties agree that in the event of the failure of either Party
to perform its obligations under the terms of this Agreement, the Party so
failing to perform, at the request of the other Party, shall submit to the
jurisdiction of any court of competent jurisdiction in the Province of Ontario
and shall comply with all requirements necessary to give such court
jurisdiction, and shall abide by the final decision of such court or of any
appellate court in the event of an appeal.

Section 21.7    Service of Process.  The Reinsurer hereby designates its Chief
Legal Counsel, at the address listed above in Section 21.5, as its true and
lawful attorney upon whom may be served any lawful process in any action, suit
or proceeding instituted by or on behalf of the Ceding Company. The Ceding
Company hereby designates its General Counsel and Corporate Secretary, at the
address listed above in Section 21.5, as its true and lawful

 

VIII-30



--------------------------------------------------------------------------------

attorney upon whom may be served any lawful process in any action, suit or
proceeding instituted by or on behalf of the Reinsurer.

Section 21.8    Assignment.

(a)    This Agreement will inure to the benefit of and be binding upon the
respective successors and permitted assigns of the Parties. Neither Party may
novate or assign any of its rights, remedies, interests, powers and privileges,
or novate or delegate any of its duties or obligations hereunder, without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed.

(b)    Notwithstanding any other provision in this Agreement to the contrary,
the Reinsurer shall have the right to retrocede all or a portion of the
Reinsured Policies under this Agreement.

Section 21.9    Captions.  The captions contained in this Agreement are for
reference only and are not part of the Agreement.

Section 21.10    Treatment of Confidential Information.  The Parties agree that,
other than as contemplated by this Agreement and to the extent permitted or
required to implement the transactions contemplated hereby, the Parties will
keep confidential and will not use or disclose the other Party’s Confidential
Information or the terms and conditions of this Agreement, including, without
limitation, the exhibits and schedules hereto, except as otherwise required by
Applicable Law or any order or ruling of any provincial insurance regulatory
authority, the OSFI or any other Governmental Authority; provided, however, that
the Reinsurer may disclose Confidential Information to its Representatives in
connection with the exercise of its rights under Article XII; provided, further,
that either party may disclose, with the other party’s written consent,
Confidential Information to any person other than its Representatives who agrees
to (i) hold such Confidential Information in strict confidence as if such person
were a Party to this Agreement and (ii) use such Confidential Information solely
for the limited purpose of evaluating a potential purchase, merger or Change of
Control of such Party. Without limiting the generality of the foregoing, neither
the Reinsurer nor any Affiliates of the Reinsurer shall utilize any Confidential
Information regarding Policyholders for the purpose of soliciting Policyholders
for the sale of any insurance policies or other products or services. The
parties agree that any violation or threatened violation of this Section 21.10
may cause irreparable injury to a party and that, in addition to any other
remedies that may be available, each party shall be entitled to seek injunctive
relief against the threatened breach of the provisions of this Section 21.10, or
a continuation of any such breach by the other party or any person provided with
Confidential Information, specific performance and other such relief to redress
such breach together with damages and reasonable counsel fees and expenses to
enforce its rights hereunder. For purposes of this Agreement, “Confidential
Information” means all documents and information concerning one Party, any of
its Affiliates, the Covered Liabilities or the Reinsured Policies, including any
information relating to any person insured directly or indirectly under the
Reinsured Policies, furnished to the other Party or such other Party’s
Affiliates or representatives in connection with this Agreement or the
transactions contemplated hereby, except that

 

VIII-31



--------------------------------------------------------------------------------

Confidential Information shall not include information which: (a) at the time of
disclosure or thereafter is generally available to and known by the public other
than by way of a wrongful disclosure by a Party or by any representative of a
Party; (b) was available on a non confidential basis from a source other than
the Parties or their representatives, provided that such source is not and was
not bound by a confidentiality agreement with a Party; or (c) was independently
developed without violating any obligations under this Agreement and without the
use of any Confidential Information. For the purposes of this Agreement, “Change
of Control” means the acquisition of ten percent (10%) or more of the voting
securities of a Party or any parent of such Party, or any other acquisition that
is deemed to be a Change of Control by applicable insurance regulatory
authorities of the state of domicile of such Party.

Section 21.11    No Waiver; Preservation of Remedies.  No consent or waiver,
express or implied, by any Party to or of any breach or default by any other
Party in the performance by such other Party of its obligations hereunder shall
be deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of obligations hereunder by such other Party
hereunder. Failure on the part of any Party to complain of any act or failure to
act of any other Party or to declare any other Party in default, irrespective of
how long such failure continues, shall not constitute a waiver by such first
Party of any of its rights hereunder.

Section 21.12    Calendar Days.  To the extent that any calendar day on which a
deliverable pursuant to this Agreement is due is not a Business Day, such
deliverable will be due the next Business Day.

Section 21.13    Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the Parties may execute this Agreement by signing such
counterpart. This Agreement shall become effective when each Party hereto shall
have received a counterpart hereof signed by the other party hereto.

Section 21.14    Incontestability.  In consideration of the mutual covenants and
agreements contained herein, each party hereto does hereby agree that this
Agreement, and each and every provision hereof, is and shall be enforceable by
and between them according to its terms, and each party does hereby agree that
it shall not contest the validity or enforceability hereof.

Section 21.15    Interpretation.

(a)    When a reference is made in this Agreement to a Section, such reference
shall be to a Section to this Agreement unless otherwise indicated. The Section
headings contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the parties and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.

 

VIII-32



--------------------------------------------------------------------------------

The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes. References to a person are also to its permitted
successors and assigns.

(b) The parties have participated jointly in the negotiation and drafting of
this Agreement; consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties thereto, and no presumption or burden of proof shall arise
favouring or disfavouring any party by virtue of the authorship of any
provisions of this Agreement.

(c) In the event of a conflict or inconsistency between the terms and conditions
of this Agreement and the terms and conditions of the Reinsurance Trust
Agreement, the terms of the latter shall in each and every instance prevail,
except that, to the extent that the Investment Guidelines are more restrictive
than the list of assets in Schedule A to the Reinsurance Trust Agreement, the
Investment Guidelines shall prevail.

Section 21.16    Reasonableness.  Each of the parties will act reasonably and in
good faith on all matters within the terms of this Agreement.

 

VIII-33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed this
31st day of March, 2010.

 

Primerica Life Insurance Company of Canada By:   /s/ John A. Adams   Name:  
John A. Adams   Title:   EVP and CEO Financial Reassurance Company 2010, Ltd By:
  /s/ Reza Shah   Name:   Reza Shah   Title:   President

 

VIII-34